Balance Sheet

 

 

 

 

 

 

 

Live Primary LLC
As of December 31, 2018
DEC 31, 2018
Assets
Current Assets
Cash and Cash Equivalents
26 Broadway, 3rd Floor 478,250.82
26 Broadway, 8th Floor 306,048.33
Chase Checking xx7336 18,872.70
Chase Saving xx5995 701.44
Square Cash 677.11
30th Street Account 70,319.47
Total Cash and Cash Equivalents 874,869.87
Bank Clearing Account 107,230.83
Prepaid Rent 179,201.00
Total Current Assets 1,161,301.70
Fixed Assets
Fixed Assets:Computer Equipment 71,307.39
Fixed Assets:Accum. Dep. - Computer Equip (1,193.61)
Fixed Assets:Furniture and Equipment 214,828.66
Fixed Assets:Accum. Dep. - Furn. & Equip. (2,501.97)
Fixed Assets:Leasehold Improvements 1,784,957.31
Fixed Assets:Accum. Dep - Leasehold Improv. (21,405.85)
Furniture & Equipment - 30th St 16,819.08
Total Fixed Assets 2,062,811.01
Long Term Assets
Construction in Progress
3rd Floor - 26 Broadway (600.00)
3rd Floor Construction 3,287,683,64
Total Construction in Progress 3,287,083.64
8th Floor - 26 Broadway (236,810.81)
30th Street Construction 615,827.17
3rd Floor Construction TI (1,379,000.00)
Security Deposit 831,470.28
Total Long Term Assets 3,118,570.28
Total Assets 6,342,682.99

Balance Sheet Final Live Primary LLC
Balance Sheet

 

 

 

 

 

 

DEC 31, 2018
Liabilities and Equity
Liabilities
Current Liabilities
Accounts Payable (260.00)
Business Line of Credit - Kabbage Inc. 68,165.91
Loan Payable - Jonathan Mines 149,325.80
Loan Payable - Kelly Noonan 62,000.00
Loan Payable - Lisa Skye Hain 23,500.00
Loans & Advances 1,240,871.99
Security Deposits Collected 325,197.33
American Express x10000 6,800.68
Brian & Lisa AMEX CC - 2018 22,910.48
Total Current Liabilities 1,898,512.19
Long Term Liabilities
Funds from Waterbridge 6,182,102.76
Total Long Term Liabilities 6,182,102.76
Total Liabilities 8,080,614.95
Equity aes
Current Year Earnings 190,852.00
Member Contributions:Member - DO 20,000.00
Member Distributions:Member - DO (52,660.00)
Member Contributions:Member - LSH 68,500.00
Member Distributions:Member - LSH (147,227.80)
Retained Earnings {1,817,396.16}
Total Equity (1,737,931.96)
Total Liabilities and Equity 6,342,682.99

Balance Sheet Final —_Live Primary LLC
Primary

BALANCE SHEET
As of December 31, 2019

 

 

TOTAL
ASSETS
Current Assets
Bank Accounts
Chase Accounts
0828 - Penn Station Operating 826.56
5995 - Chase Savings 7.64
7336 - Downtown Operating 237,141.27
7956 - Downtown 3rd FI Construction 203.00
Total Chase Accounts 238,178.47
Heartland System Clearing -3,667.75
Stripe Clearing 4.00
Total Bank Accounts $234,514.72
Accounts Receivable
Accounts Receivable (A/R) 80,094.51
Total Accounts Receivable $80,094.51
Other Current Assets
Prepaid Expenses 2,750.00
Prepaid Insurance 8,706.77
Total Prepaid Expenses 11,456.77
Uncategorized Asset 0.00
Undeposited Funds 0.00
Total Other Current Assets $11,456.77
Total Current Assets $326,066.00
Fixed Assets
Fixed Asset Artwork 24,204.63
Fixed Asset Computers 62,325.39
Accumulated Depreciation -1,193.61
Total Fixed Asset Computers 61,131.78
Fixed Asset Equipment 18,559.90
Fixed Asset Furniture & Fixtures 292,397.45
Accumulated Depreciation -191.86
Total Fixed Asset Furniture & Fixtures 292,205.59
Fixed Asset IT Infrastructure 154,063.50
Leasehold Improvements 914.14
26 Broadway 3rd Floor 3,639,029.22
3rd Floor Construction TI -1,379,000.00
Total 26 Broadway 3rd Floor 2,260,029.22
26 Broadway 8th Floor 1,791,191.31
Accumulated Depreciation -21,405.85
Total 26 Broadway 8th Floor 1,769, 785.46
Penn Station 630,060.19
4,660,789.01

Total Leasehold Improvements

Accrual Basis Thursday, January 9, 2020 11:48 AM GMT-05:00

1/4
 

TOTAL

 

 

Total Fixed Assets $5,210,954.41
Other Assets
Security Deposits
Downtown 1,099,794.00
Penn Station 830,295.28
Total Security Deposits 1,930,089.28
Total Other Assets $1,930,089.28
TOTAL ASSETS $7,467,109.69
LIABILITIES AND EQUITY -
Liabilities
Current Liabilities
Accounts Payable
Accounts Payable (A/P) 654,728.18
Total Accounts Payable $654,728.18
Credit Cards
American Express
1004 - Delta Skymiles 0.00
1008 - Delta Skymiles 0.00
8154 - Bank of America 0.00
Total American Express 0,00
Chase Cards
6590 - Chase Ink 187.70
6700 - Chase Ink Visa 32.66
Total Chase Cards 220.36
Other Cards
0086 - Capital One Quicksilver 4,965.18
1937 - Barclay 0.00
1980 - UBS Visa Signature 18,533.09
5779 - Discover 0.00
7330 - Citi Diamond Preferred 0.00
Paypal LOC 3,829.27
Total Other Cards 27,327.54
Store Cards
2575 - Crate & Barrel 0.00
5903 - West Elm 0.00
7563 - Brand Smart 0.00
Total Store Cards 0.00
Total Credit Cards $27,547.90
Other Current Liabilities
Accrued Expenses 0.00
Accrued Interest 15,309.74
Delya Zaitova 0.00
Disputed Transactions 0.00
Loan Payable
Fundera Loan 142.73
Kabbage LOC -855.70
Kapitus Loan (formerly Strategic) 0.00
Square Capital 11,957.85
Accrual Basis Thursday, January 9, 2020 11:48 AM GMT-05:00 2/4
 

TOTAL

 

Total Loan Payable 11,244.88
NorthStar Leasing 1,052.68
Other Current Liabilities 6,660.00
Sales Tax Payable -1,898.95
Security Deposits Held
Downtown 718,782.85
Penn Station 265,066.68
Total Security Deposits Held 983,849.53
Short-Term Loan Payable 0.00
Eric Barron Inc Loan 0.00
Franklin Funding Group LLC 0.00
GTR Source Loan 0.00
I-Style LLC 0.00
Lampros Polatidis 27,168.26
Two Three Zone Dedicated 0.00
Total Short-Term Loan Payable 27,168.26
Unearned Revenue 14,869.32
4Catalyzer 0.00
Above Average 0.00
Amanda Watts 0.00
Armory Square Ventures 0.00
Arora 4,800.00
Big League Finance 0.00
ChartlQ 0.00
Cohley 2,975.00
Cornerstone Mgmt 3,995.00
DMZ 0.00
EES Financial 0.00
Four Sigmatic 0.00
GTR Source LLC 12,500.00
Healthcare Inc. 0.00
Homa Zaryouni 0.00
Nucleus Marketing 0.00
Nylas 0.00
Reboot Investing 0.00
Solidus Labs 0.00
Spitfire Strategies 48,000.00
Stockking Holdings Inc 57.72
Street Cred 0.00
Thankview LLC 0.00
The Intern Group 0.00
Tobii Technology Inc 0.00
Valiant Consulting 504.00
Valiant Pictures 0.00
Xignite 0.00
Total Uneamed Revenue 87,701.04
Total Other Current Liabilities $1,131 ,087.18
Total Current Liabilities $1,813,363.26

Long-Term Liabilities

Accrual Basis Thursday, January 9, 2020 11:48 AM GMT-05:00 3/4
 

TOTAL

 

Convertible Notes

A&J Popcorn Holdings, LLC 100,000.00
Arjun Dhamija 150,000.00
Balkin Family LP, LLC 200,000.00
Bryan Schwartz 49,250.00
Buzz Ruttenberg 250,000.00
Charles Dann Family Trust 50,000.00
David & Helaine Sherwyn 50,000.00
David Kirshenbaum 100,000.00
David Ritter LLC 50,000.00
FLF Investor LLC 200,000.00
Ivyconnect Inc 850.00
Jeffrey A Hechtman 100,000.00
Jeffrey A Wellek 50,000.00
Jeffrey G Langenbach 100,000.00
Josh Goldberg 50,000.00
Lampros Polatidis 350,000.00
Leslie Imber 50,000.00
Mandell Ventures LLC 100,000.00
Marcy P Kahan 50,000.00
MC Opportunities Fund 237,250.00
Neal Price 46,925.00
Nortman Holdings 281,100.00
Robert Dann (Dann Trust) 48,700.00
Summit Monkeys LLC 400,000.00
Two Three Zone 85,000.00
Accrued Repayment -10,000.00
Total Two Three Zone 75,000.00
Total Convertible Notes 3,139,075.00
Long Term Loan Payable
Bar Capital Loan #1 100,000.00
Bar Capital Loan #2 150,000.00
Carl Skokowski 0.00
Danny Orenstein 202,000.00
Kelly Noonan 40,916.48
Nathan Shultz 0.00
Shareholder Note Payable - LSH 235,438.20
Waterbridge Loan 6,277,102.76
Total Long Term Loan Payable 7,005,457.44
Total Long-Term Liabilities $10,144,532.44
Total Liabilities $11,957,895.70
Equity
Opening Balance Equity -1,457,938.00
Retained Earnings -1,909,067.91
Net Income -1,123,780.10
Total Equity $ -4,490,786.01
TOTAL LIABILITIES AND EQUITY $7,467,109.69

 

 

Accrual Basis Thursday, January 9, 2020 11:48 AM GMT-05:00 4/4
